TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00074-CR




                              Derrick Wayne McDonald, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 63164, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


               A jury found appellant Derrick Wayne McDonald guilty of aggravated robbery and

assessed punishment at thirty-eight years’ imprisonment. See Tex. Penal Code Ann. § 29.03 (West

2003). The trial court ordered the sentence to run consecutively with the sentence imposed in

another Bell County cause.1

               On September 16, 2010, appellant’s court-appointed attorney filed a motion to

withdraw supported by a brief concluding that the appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be



  1
     The other conviction, also for aggravated robbery, was affirmed by this Court. See McDonald
v. State, No. 03-09-00532-CR, 2010 Tex. App. LEXIS 8695 (Tex. App.—Austin, Oct. 28, 2010, no
pet. h.) (mem. op., not designated for publication).
advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Appellant received a copy of counsel’s brief and was advised of his right to examine the appellate

record and to file a pro se brief. See Anders, 386 U.S. at 744.2

                  On November 1, 2010, a retained attorney filed an appearance in this cause and

moved for an extension of time to file a brief on appellant’s behalf. The motion was granted. This

attorney has now informed the Court that he will not be filing a brief.

                  The Court has received four pro se documents from appellant complaining of his

conviction in this cause: a “complaint for appellate review” received February 25, 2010; a “motion

for inquiry into validity of verdict or indictment” received June 1, 2010; a “complaint for appellate

review” received July 2, 2010; and a “grievance for appellate review” received August 5, 2010.3

Although these documents were received before appointed counsel filed his Anders brief, we

will consider them as appellant’s pro se responses to that brief. They will be deemed filed as of the

dates received.

                  We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with appointed counsel that the appeal is frivolous. The issues raised

  2
    On October 4, 2010, the Court received a copy of a pro se letter to the district court coordinator
complaining of alleged errors in the appellate record. This will be deemed a motion to supplement
and correct the record, filed as of the date received. The motion is overruled.
  3
    The Court has also received copies of pro se motions, objections, and correspondence filed with
or directed to the trial court and appointed counsel.

                                                  2
in appellant’s pro se responses to counsel’s Anders brief have no arguable merit. See Garner,
300 S.W.3d at 767; Bledsoe, 178 S.W.3d at 827. Appointed counsel’s motion to withdraw

is granted.

              The judgment of conviction is affirmed.




                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: January 19, 2011

Do Not Publish




                                              3